Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 1 of 7




                                                                 1/13/2021
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 2 of 7
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 3 of 7
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 4 of 7
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 5 of 7
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 6 of 7
Case 1:20-cv-03178-LJL Document 116 Filed 01/13/21 Page 7 of 7
